Mr. Justice Clayton
delivered the opinion of the court.
The principal ground of error assigned in this cause, is, the misconduct of the jury, upon the trial, in the court below. Without consultation or deliberation about their verdict, they agreed, immediately upon entering their room, that each should put down a sum, which should be divided by twelve, and that the result should give the amount of damages to be found by their verdict. This rale was adopted, and acted on. The several amounts put- down by the jurors ranged from thirty dollars to ten thousand dollars. This mode of making up a verdict has been repeatedly condemned by the courts of the country. 10 Wend. 595; 1 Humph. 43; 1 Cow. 238; 15 Johns. 87. It substitutes the fluctuating and uncertain hazards of a lottery, for the deliberate conclusions of their reflections, and interchange of views. Graham’s Pr. 315.
This misconduct was established by the testimony of three witnesses, who were not of the jury; deputy sheriffs who saw the proceeding, and the tickets upon which the figures were written, placed in a hat, and drawn out, to form the basis of their finding. Such a course cannot meet with judicial sanction.
The judgment will be reversed, and a new trial awarded.